AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
 
                                                                  Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, line 6-14, Applicant recites “a pivot and rotate system comprising a first link, a second link,…wherein the first link is rotatably connected to the fluid applicator and the second link is pivotably connected to the carrier, wherein the post and the first link form a first rotate point, and wherein the first link and the second link form a second pivot point, wherein the first link and second link are pivotably connected together via the second pivot point so that an angle between the first link and the second link is adjustable via the second pivot point”.  However, the specification as originally filed does not set forth a pivot and rotate system, first link or second link, and detail to the first link and second link.  While discussion of the post is supported by the originally specification [0167-0173], there is absolutely no discussion of a pivot and rotate system, first link or second link, and detail to the first link and second link.  Thus, claim recitation to a pivot and rotate system, first link or second link, and detail to the first link and second link constitutes new matter.

Claim Rejections - 35 USC § 103
The following obviousness rejections and combinations thereof based on the teachings of Major have been applied without giving merit to the new matter claim language including the pivot and rotate system, first link or second link, and detail to the first link and second link.
 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Major (US 2009/0188065).
Regarding amended claim 1, Major sets forth a fluid application system comprising a carrier (20, 30; [0084]; see examples at least Figs. 1 & 2); a fluid applicator (150) for applying fluid to a substrate; a post defined by a bolt (62) able to extend vertically from a top portion of the fluid applicator when the carrier and fluid applicator are both disposed parallel to ground with fluid applied on a ground supported substrate; wherein the fluid applicator is pivotably and rotatably connected to the carrier, the fluid applicator is rotatably supported on rod (120) with end cap (120) to retain the fluid applicator thereon, the fluid applicator pivotably and rotatably moves via hardware (64), the fluid applicator is pivotably and rotatably connected to the carrier (20, 30) via first rotate point with said hardware (64, [0085]), wherein when the fluid applicator is moved in slot [pattern] (50; [0084]) to another position, a second pivot point between the fluid applicator and the carrier is established with said hardware (64), the fluid applicator (150) is pivotable relative to the carrier via the second pivot point, and the fluid applicator (150) can be adjusted to a desired angle [0015, 0036], the fluid applicator can be suitably angled at the first rotate point or second pivot point.  Major does not expressly set forth that the roller rotates 360 degrees relative to the carrier through first rotate point.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the fluid applicator  (150) would rotate 360 degrees relative to the carrier by way of the first rotate point because the fluid applicator (150) would be rotatably mounted and retained on rod (120) and secured with end cap (120).  Also, through use of hardware (64), the fluid applicator would be capable of being rotatably mounted at predetermined points within the slot [pattern] (50; [0084]). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Major (US 2009/0188065) as applied to claim 1 above and further in view of Burns (US2015/0251206).
Major provides a fluid application system as mentioned above.  Major does not teach or suggest the applicator having a contoured body with removable nap.  However, Burns sets forth a fluid application system including applicator having a contoured body (see Figs. 9 and 10) with removable nap to hold and thereby transfer fluid coating to an irregular/nonuniform surface as well as enable removable of the nap for cleaning, recycling, or replacement [0004, 0009, 0063].  In light of the teachings of Burns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Major fluid applicator to have a contoured body with removable nap in order to hold and thereby transfer fluid coating to an irregular/nonuniform surface as well as enable removable of the nap for cleaning, recycling, or replacement.
Regarding claim 6, the fluid applicator as defined by the combination above would be removably attachable to the carrier, the fluid applicator including a body having a first portion and a second portion, the first portion having a first contoured surface and the second portion having a second contoured surface different than the first contoured surface (i.e., dumbbell shape applicator; see Burns, [0009], Fig. 9). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Major (US 2009/0188065) in view of Burns (US2015/0251206) as applied to claims 1 and 6 above and further in view of Janssen (US 4,566,816).
The combined teachings of Major and Burns have been set forth previously however, Major and Burns do not teach or suggest a fluid dispensing portion for applying the fluid to the fluid applicator, the fluid dispensing portion removably attachable to the carrier, the fluid dispensing portion having a first section of first section apertures and a second section of second section apertures, the first section apertures apply the fluid to the first portion of the fluid applicator, the second section apertures apply the fluid to the second portion of the fluid applicator, the first section apertures are spaced a first distance apart, the second section apertures are spaced a second distance apart, and the second distance is less than the first distance. Janssen provides a fluid dispensing portion (see Figs. 6 and 9) for applying the fluid to the fluid applicator, the fluid dispensing portion removably attachable to the carrier via a tube (26), the fluid dispensing portion having at least a first [center] section of first section apertures (see area 28 of Fig. 6) and a second section of second section (outer end) apertures (i.e., area  to the right of area 30), the first section apertures apply the fluid to the first portion of the fluid applicator, the second section apertures apply the fluid to the second portion of the fluid applicator, the first section apertures are spaced a first distance apart, the second section apertures are spaced a second distance apart, and the second distance is less than the first distance providing desired spread of fluid lengthwise of the outer surface of the fluid applicator as evidenced by col. 6, lines 51-62.  In light of the teachings of Janssen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a fluid dispensing portion removably attachable to the carrier of the fluid applicator as defined by the combination above via suitable connection tubing, the fluid dispensing portion having at least a first [center] section of first section apertures and a second section of second section (outer end) apertures, the first section apertures apply the fluid to the first portion of the fluid applicator, the second section apertures apply the fluid to the second portion of the fluid applicator, the first section apertures are spaced a first distance apart, the second section apertures are spaced a second distance apart, and the second distance is less than the first distance in order to provide desired spreading of fluid along the length of the outer surface of the fluid applicator.
Regarding claim 8, the fluid application system as defined by the combination above would appear to provide for a fluid dispensing portion instantly claimed with suitable aperture diameters as claimed (see Janssen; col. 6, lines 51-62).  Again, suitable aperture diameters of the first and second sections would meet the objective of desired spreading of fluid along the length of the outer surface of the fluid applicator.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Major (US 2009/0188065) as applied to claim 1 above and further in view of Wilson (US 2013/0056020).
The combined teachings of Major have been set forth previously however, Major does not teach or suggest a mixing portion removably attachable to the carrier to receive parts of fluid to mix together.  However, Wilson recognizes in a fluid application system with a carrier (130); fluid applicator (112, i.e., rotatable roller) at least rotatably connected to the carrier; the inclusion of a manifold portion connectable with arms (116, 118) to the fluid applicator roller to receive mixing of multi-stream fluids or flow control for discrete material delivery and even distribution of fluid on the fluid applicator roller [0052; last few lines]. In light of the teachings of Wilson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a manifold portion connectable with arms to the Major fluid applicator in order to receive mixing of multi-stream fluids or flow control for discrete material delivery and even distribution of fluid on the fluid applicator.
With respect to claim 10, even though Major does not teach or suggest use of a mixing tip, Wilson provides for the manifold for mixing or other similar feature [0052; last few lines] and to provide a mixing tip would still be a similar feature to provide mixing of multi-stream fluids or flow control for discrete material delivery.  Thus, the use of a mixing tip in the Major fluid application system to provide discrete fluid supply would be within the purview of one skilled in the art.

The following obviousness rejections and combinations thereof are based on newly found prior art to Duncan giving weight to the new matter claim language including the pivot and rotate system, first link or second link, and detail to the first link and second link.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 2,699,563; newly applied).
Duncan provides a fluid application system comprising a carrier (22; see examples at least Figs. 1, 5); a fluid applicator (26) for applying fluid to a substrate; a pivot and rotate system having first link (i.e., 62), second link via offset lever (i.e., 48), and post (66), the post (66) able to extend vertically from a top portion of the fluid applicator when the applicator is positioned relative to the ground (see Fig. 2); the first link is rotatably connected to the fluid applicator and the second link is pivotably connected to the carrier, the post and the first link form a first rotate point and the first link and the second link form a second pivot point, the first link and second link are connected together so the angle between the first link and the second link is adjustable, wherein the fluid applicator appears pivotably and rotatably connected to the carrier via the first rotate point, the fluid applicator appears rotatable 360 degrees relative to the carrier via the first rotate point (see col. 2, lines 36-40).  Duncan is silent concerning the fluid applicator being pivotable relative to the carrier via second pivot point.  However, the Duncan fluid applicator can be rotated and angled relative to the handle (col. 3, lines 18-39) with the fluid applicator also being able to be assembled and reassembled thereby promoting economy of operation (col. 4, lines 45-66).  The Duncan fluid applicator can be used on different sides for different purposes, at different angles, and on vertical and horizontal surfaces such that user manipulation of the carrier would allow for manual pivot positioning of an exposed surface of the fluid applicator surface for suitable use on a desired surface(s).  The fluid applicator being able to pivot relative to the carrier via second pivot point as oppose to that of pivoting of the fluid applicator by the user manipulating the carrier (i.e., handle) would result in no new functionality.  No inventive effort would have been required.  Thus, the instantly claimed invention has been maintained as being obvious.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 2,699,563) as applied to claim 1 above and further in view of Burns (US2015/0251206).
Duncan provides a fluid application system as mentioned above.  Duncan does not teach or suggest the applicator having a contoured body with removable nap.  However, Burns sets forth a fluid application system including applicator having a contoured body (see Figs. 9 and 10) with removable nap to hold and thereby transfer fluid coating to an irregular/nonuniform surface as well as enable removable of the nap for cleaning, recycling, or replacement [0004, 0009, 0063].  In light of the teachings of Burns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Duncan fluid applicator to have a contoured body with removable nap in order to hold and thereby transfer fluid coating to an irregular/nonuniform surface as well as enable removable of the nap for cleaning, recycling, or replacement.
Regarding claim 6, the fluid applicator as defined by the combination above would be removably attachable to the carrier, the fluid applicator including a body having a first portion and a second portion, the first portion having a first contoured surface and the second portion having a second contoured surface different than the first contoured surface (i.e., dumbbell shape applicator; see Burns, [0009], Fig. 9). 


Response to Arguments
Applicant's argument filed 9/23/2022 have been fully considered but they are not persuasive. 
Applicant contends that all obviousness rejections based on the teachings of Major (US2009/0188065) should be withdrawn because Major does not teach or suggest a fluid application system including a carrier; a fluid applicator; and a pivot and rotate system comprising a first link, a second link, and a post extending vertically from a top portion of the fluid applicator, wherein the first link is rotatably connected to the fluid applicator and the second link 1s pivotably connected to the carrier, wherein the post and the first link form a first rotate point, and wherein the first link and the second link form a second pivot point, and wherein the first link and second link are pivotably connected together via the second pivot point so that an angle between the first link and the second link is adjustable via the second pivot point.  Also, no new matter has been introduced with this language as it is supported by the original specification [0167-0173] and Figs. 45-50.
In response, all obviousness rejections based on the teachings of Major have been maintained because the invention now claimed is not supported by the original specification or the drawings (see 35 USC 112(a) rejection above).  A new piece of prior art has been applied (see Duncan, US 2,699,563) which substantially reads on the instantly claimed invention.  The 
invention instantly claimed would appear too broadly claimed to warrant a grant of patentability.  Thus, the invention instantly claimed has been maintained as being obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
10/21/2022